Citation Nr: 1430681	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to July 1969.  He died in February 2008.  His surviving spouse is the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. 

The Board remanded this matter in February 2014 for further development.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's death certificate states that he died in February 2008; neutropenic colitis, polymicrobial sepsis, and hypopharyngeal squamous cell carcinoma were listed as the causes of the Veteran's death.
 
2. Hypopharyngeal squamous cell carcinoma is not a disorder presumed to be caused by exposure to herbicides used in the Republic of Vietnam, including Agent Orange.

3. Hypopharyngeal squamous cell carcinoma was not present during service or manifested to a compensable degree within one year after discharge from active duty; it was first diagnosed decades after service discharge; and it is not attributable to service.

4. Neutropenic colitis is not attributable to service.

5. Polymicrobial sepsis is not attributable to service. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of death.  U.S.C.A. §§ 1110, 1111, 1131, 1132, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided in a March 2014 letter. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, and post-service medical records.  A March 2014 VA medical opinion was also obtained.  The Board finds that this medical opinion is adequate because a medical professional reviewed the Veteran's claims file, and provided a detailed rationale for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist.

II. Service Connection for Cause of Death

The death of a Veteran will be service connected if the evidence shows that a disability incurred in or aggravated by active service was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) .

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310. 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Similar to presumptive service connection, certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 C.F.R. § 3.307(a)(6) .  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). 

The Veteran's Certificate of Death, signed on February 8, 2008, list neutropenic colitis, polymicrobial sepsis, and hypopharyngeal squamous cell carcinoma as the causes of death.  The Appellant contends that the Veteran's cancer (hypopharyngeal squamous cell carcinoma) was related to his in-service herbicide exposure in Vietnam.  

Here, the Veteran had verified service in the Republic of Vietnam; thus, exposure to herbicide agents, including Agent Orange, is conceded.  See 38 C.F.R. § 3.307(a)(6)(iii) (providing that all veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence that such exposure did not occur). 

However, the Board finds that the Appellant is not entitled to service connection on a presumptive basis due to herbicide exposure.  Respiratory cancers, such as cancers of the lung, bronchus, larynx, or trachea, are listed as diseases that have been associated with Agent Orange exposure.  However, hypopharyngeal squamous cell carcinoma is not listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for conditions, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  

This determination does not in any way preclude VA from granting service connection for any disease, including those specifically discussed in the notice, nor does it change any existing rights or procedures.

In December 2013, the NAS issued Veterans and Agent Orange: Update 2012 (Update 2012).  The attached notice explains a determination made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following conditions:  
o	Hypertension;
o	Stroke;
o	Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses); 
o	Cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; 
o	Cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); and pancreatic cancer); 
o	Bone and joint cancer; 
o	Melanoma; 
o	Nonmelanoma skin cancer (basal cell and squamous cell); 
o	Breast cancer; 
o	Cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); 
o	Urinary bladder cancer; 
o	Renal cancer (kidney and renal pelvis); 
o	Cancers of brain and nervous system (including eye); 
o	Endocrine cancers (including thyroid and thymus); 
o	Leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); 
o	Cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption); 
o	Reproductive effects (including infertility, spontaneous abortion other than after paternal exposure to TCDD; and - in offspring of exposed people - neonatal death, infant death, stillborn, low birth weight, birth defects (other than spina bifida), and childhood cancer (including acute myeloid leukemia));
o	Neurobehavioral disorders (cognitive and neuropsychiatric); 
o	Neurodegenerative diseases (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); 
o	Chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy); 
o	Respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung); 
o	Gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers); 
o	Immune system disorders (immune suppression, allergy, and autoimmunity); 
o	Circulatory disorders (other than ischemic heart disease); 
o	Endometriosis; 
o	Effects on thyroid homeostasis; 
o	Hearing loss;
o	Eye problems; and
o	Bone conditions.

The Appellant argues that the Veteran's cancer had spread to his larynx, and therefore, presumptive service connection is warranted.  In support of her contentions, the Appellant refers to a January 2008 VA treatment record, where the VA physician states the he thinks that the Veteran's tumor has not "gone out of the laryngeal skeleton," but has started "to sneak onto the aefold and arytenoid."  According to the appellant, this shows that Veteran died, at least in part, due to cancer of the larynx, which is a presumptive disease listed in 38 C.F.R. § 3.309(e).

However, in March 2014, a VA medical opinion was obtained, to resolve whether the Veteran's cancer involved the larynx.   The VA examiner found that the Veteran did not have cancer of the larynx.  The examiner reasoned that the Veteran was diagnosed with a cancer of the hypopharynx, "which is part of the pharynx, an anatomically distinct location from the larynx."  The examiner also noted that a laryngoscopy and 2008 imaging studies confirmed that the Veteran's cancerous mass originated in the hypopharynx.  

The Board finds this opinion more probative than the opinion provided by the 2008 VA physician.  The March 2014 VA examiner reviewed the claims file, including post-service medical records, and provided a detailed rationale for her opinion.  The January 2008 VA physician's opinion, however, is unclear and not supported by any other evidence in the record.  Post-service treatment records do not show that the Veteran had cancer of the larynx.  The physician also uses equivocal language in expressing his opinion; he merely states that he "thinks" the Veteran's cancer has sneaked onto the aefold and arytenoid.  Therefore, the Board finds that his opinion is of little probative value.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

Presumptive service connection is also not warranted under 38 C.F.R. § 3.307.  The Veteran was diagnosed with cancer more than thirty years after separation.  As such, the one year presumption does not apply.

The Board also finds that service connection is not warranted on a direct basis.  The Veteran's service medical records do not reveal any diagnoses, complaints, or treatment of hypopharyngeal squamous cell carcinoma, neutropenic colitis, or polymicrobial sepsis.  Furthermore, post-service treatment records do not link these conditions to the Veteran's service.  The March 2014 VA examiner concluded that it is less likely than not that these conditions were incurred in or aggravated by service, including Agent Orange exposure.  The VA examiner noted that, according to the "Veteran's and Agent Orange: Update 2010," there is insufficient evidence to determine an association between Agent Orange exposure and the development of cancers of the pharynx, of which the hypopharynx is a part.  In regards to neutropenic colitis and polymicrobial sepsis, the VA examiner concluded that the Veteran's cancer led to his sepsis, which then lead to his colitis.  Specifically, the Veteran's cause of death was a result of his immune system not tolerating chemotherapy in the face of advanced cancer.  The VA examiner found no other identifiable conditions which either caused or contributed substantially or materially to the Veteran's death. 

The only other evidence to link these conditions to service is the Appellant's own assertions.  Although lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), determining the precise etiology of the Veteran's death is a complex question involving multiple factors and knowledge of.  hypopharyngeal squamous cell carcinoma.  In this case, the facts are complex enough that the Appellant's perception about the cause of the Veteran's death is not sufficient to outweigh the opinion of the March 2014 medical expert who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson- including both claimants and Board members-must be determined on a case-by-case basis.").  Thus, the Board finds that the Appellant's lay opinion is not entitled to significant weight as compared to the March 2014 VA opinion.

As there is no etiological nexus between the Veteran's causes of death and service, service connection is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 . The preponderance is against the Appellant's claim, and it must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


